Citation Nr: 0310280	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-14 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased evaluation for right knee 
tendonitis with post-operative residuals of an arthroplasty, 
currently rated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from August 21, 1990 to 
January 11, 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2000 rating decision from the Department 
of Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO), which denied an increased evaluation for the 
service-connected disability at issue.  


REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded to the RO.

On November 9, 2000, while this case was at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The VCAA imposed obligations on VA when 
adjudicating veterans' claims.  In particular, VA must inform 
the claimant of information that is necessary to substantiate 
the claim for benefits.  See 38 U.S.C.A. § 5103.   The 
amended duty to notify also requires VA to notify a claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
will be obtained by the Secretary on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA also sets out in detail VA's duty to assist a 
claimant in the development of claims for VA benefits.  

In the veteran's case, the RO has not fully complied with the 
duty to notify under the VCAA.  That is, there is no notice 
to the veteran of the division of responsibilities between 
the veteran and VA in obtaining evidence necessary to 
substantiate his claim.  See Quartuccio, supra.  



A recent decision of the U. S. Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Thus, the record has a procedural defect in the notice 
required under the VCAA which may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that he was provided 
adequate notice under the VCAA and the Board is without 
authority to do so.  Under these circumstances, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In April 2002, the Board undertook additional development in 
this case pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2) 
(2002)].  The development action requested by the Board has 
resulted in the receipt by the Board in May 2003 of 
additional VA treatment records beginning in May 2000.
 
In the above noted Disabled American Veterans, promulgated 
after the Board's development action referred to above, the 
Federal Circuit specifically noted that 38 C.F.R. § 19(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  Accordingly, 
this case must also be remanded to the RO so that the RO may 
consider the additional evidence.  See also Bernard v. Brown, 
supra.  

Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all notification  
required by the VCAA is completed.  The RO should 
also review the file in order to determine if 
additional evidentiary development is necessary and 
if so undertake such development.  If any records 
sought are not obtained, the RO should notify the 
veteran of the records that were not obtained, 
explain the efforts taken to obtain them, and 
describe further action to be taken.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



